                                            Entered on Docket
                                            May 06, 2020
                                            EDWARD J. EMMONS, CLERK
                                            U.S. BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF CALIFORNIA


 1   LAW OFFICE OF WILLIAM J. HEALY
     WILLIAM J. HEALY, #146158
 2   748 Holbrook Pl.            The following constitutes the order of the Court.
     Sunnyvale, CA 94087         Signed: May 6, 2020
 3   Telephone: (408) 373-4680
 4   ATTORNEYS FOR
     FT & LO, LLC                         _________________________________________________
 5                                        M. Elaine Hammond
                                          U.S. Bankruptcy Judge
 6
 7
 8                           UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                        (San Jose Division)
11   In re:                                    )     Case No. 20-50412 MEH
                                               )
12   HAI VU and MAKARA VU,                     )             CHAPTER 11
                                               )
13                                             )     ORDER APPROVING STIPULATION
                          Debtors.             )     TO REJECT LEASE
14
15                                                   Date:
                                                     Time:
16                                                   Location:
                                                       United States Bankruptcy Court
17                                                     Courtroom 11
                                                       280 South First Street
18                                                     San Jose, CA 95113
                                               )
19
20
21
22
              The Court, having read and considered the STIPULATION REGARDING MOTION TO
23
     COMPEL PAYMENT OF ADMINISTRATIVE RENT (11 U.S.C. 365 (d)(3) AND 503 (b)(1)) OR
24
     ALTERNATIVELY TO COMPEL LEASE REJECTION AND SURRENDER OF PREMISES
25
     AND ABANDONMENT OF PERSONAL PROPERTY (11 U.S.C. 365 (a) AND 365 (d)(4))
26
     (Doc#34) signed by FT & LO, LLC (“Stevens Creek Landlord”) and Debtors (“Stipulation”)
27
     relating to the Stevens Creek Landlord’s MOTION TO COMPEL PAYMENT OF
28



Case: 20-50412     Doc# 40   Filed: 05/06/20   Page -1- 05/06/20 15:35:48
                                               Entered:                       Page 1 of 3
 1   ADMINISTRATIVE RENT (11 U.S.C. 365 (d)(3) AND 503 (b)(1)) OR ALTERNATIVELY TO
 2   COMPEL LEASE REJECTION (11 U.S.C. 365 (a) AND 365 (d)(4)) (“Motion”)(Doc#27) and
 3   having found good cause, does hereby approve the Stipulation and therefore,
 4
 5          IT IS HEREBY ORDERED AND DECREED as follows:
 6          A.      The Stevens Creak Leases1 are deemed rejected as of March 1, 2020;
 7          B.      Debtors surrendered possession of the Premises as of March 1, 2020;
 8          C.      The Santa Clara Landlord shall not have an allowed administrative claim under
 9   §503(b) of the Bankruptcy Code for unpaid post-petition rent for the Premises;
10          D.      The Santa Clara Landlord may file a non-administrative proof of claim for
11   pre-petition damages and rejection damage claims relating to the Premises;
12          E.      Except as specifically set forth herein, all rights, claims and defenses of the Debtors
13   and the Stevens Creek Landlord are preserved, including claims, rights and defenses with respect to
14   damages arising prior to the rejection of the Stevens Creek Leases and/or arising as a result of the
15   rejection of the Stevens Creek Leases;
16          F.      All personal property of the Debtors at the Premises is, pursuant to Bankruptcy
17   Code § 554(a), hereby abandoned by the Debtors to the Stevens Creek Landlord which may exercise
18   their rights and remedies relative to such personal property pursuant to applicable non-bankruptcy
19   law.
20                                         ***End of Order***
21
22
23
24
25
26
27
28   1
      Stevens Creek Leases are collectively a First Amendment to Lease dated May 29, 2015 and a
    Standard Retail Lease dated November 28, 2011 with Debtor Makara Vu relative to certain real
    property located within 4160 Stevens Creek Blvd., San Jose, CA 95129 (“Premises”).
Case: 20-50412 Doc# 40 Filed: 05/06/20 Entered:     Page -2- 05/06/20 15:35:48 Page 2 of 3
 1
 2                                   Court Service List
 3   All ECF Recipients.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case: 20-50412    Doc# 40   Filed: 05/06/20   Page -3- 05/06/20 15:35:48
                                              Entered:                     Page 3 of 3
